Consent Judgment on Rehearing.
PER CURIAM.
On joint motion of Farrar, Jonas, Goldsborough & Goldberg, attor*1004neys for the Texas Co. and of E. N. Pugh, attorney for the I-Ioussiere-Latreille Oil Co. and Father F. Rougé; and
On suggesting to the court that the parties have agreed upon a compromise of the only question left for decision in this case and now pending on rehearing and fixed for trial this day — i. e., the question of pipage claimed by the Texas Co., which the lower court fixed 'at 3 cents in the nature of a gathering charge, and this court, in its original judgment, fixed at 10 cents with a credit of 3% cents on 80,000 barrels of oil in favor of Father F. Rougé; and
On further suggesting that the compromise so' agreed upon is that the Texas Co. shall be allowed a charge of 4 cents a barrel as a charge covering both the 3-cent charge allowed by the lower court, and the 10-cent charge allowed by this court without any credit to Father Rougé of 3% cents on 80,-000 barrels of oil;
It is ordered, adjudged, and decreed by the court that the first paragraph of the final decree heretofore entered in this case which reads:
“(1) By allowing the Texas Co. (instead of as allowed by said judgment) storage and pipage (less 3% cents per barrel on 80,000 barrels, which has been paid by F. Rougé) upon, the basis agreed in the contract of September 26th, 1904, with the-sheriff”
—shall be changed to read as follows:
“(1) By allowing the Texas Co. (instead of as allowed by said judgment) storage charges atone cent per barrel per month and pipage charges of four cents a barrel, said four cents to be substituted in lieu of three cents gathering charge allowed by the lower court, and to be calculated on 228,612.33 barrels of oil as against the Houssiere-Latreille Oil Co. and on 114,-024.78 barrels of oil as against Father F. Rougé.”
It is further ordered, adjudged, and decreed that as thus amended the previous decree of this court be affirmed, and that the mandate in this cause be sent down to the lower court